Argued November 13, 1935.
Appellants' only ground of complaint is that the court below did not grant a new trial because the testimony of the plaintiff and his witnesses was unworthy of belief. It was the province of the jury to pass on the credibility of witnesses and decide disputed matters of fact. If the court below felt that the verdict rendered by the jury was against the weight of the evidence, it *Page 397 
could grant a new trial. It was its duty to do so if it was satisfied that the verdict was obtained by false testimony or was clearly unjust. An appellate court will not interfere with the discretion of the lower court in refusing a new trial, applied for on such grounds, unless the order amounts to a clear abuse of discretion.
The learned trial judge, who saw and heard the witnesses in court and who wrote the opinion of the lower court refusing a new trial, did not feel that the testimony of the plaintiff and his witnesses was unworthy of belief, but was of opinion that it was proper for the consideration of the jury. We find nothing in the record that convinces us that, in so deciding, the court was guilty of a clear abuse of discretion.
The judgment is affirmed.